Citation Nr: 1044007	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-18 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 1941 to April 1944.  The appellant is the surviving 
spouse of the Veteran.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan 
which denied the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.

The appellant was scheduled to appear at the Detroit RO to have a 
personal hearing before a Veterans Law Judge.  However, in April 
2010 the appellant, through her representative, withdrew her 
request for a hearing. See 38 C.F.R. § 20.704(e) (2010).

Additionally, evidence has been associated with the Veteran's 
claims folder accompanied by a waiver of consideration by the 
agency of original jurisdiction (AOJ).  See the October 2010 
Informal Hearing Presentation.

In May 2010, the Board remanded the Veteran's claim.  The Appeals 
Management Center (AMC) continued the previous denial of the 
claim in a September 2010 supplemental statement of the case 
(SSOC).  Accordingly, the Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.

The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) based on a continuous rating of totally 
disabled due to service-connected conditions for at least 
10 years before death has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ). Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 2007; his death certificate 
lists the cause of death as carcinoma of the prostate.

2.  The Veteran was service-connected for psychoneurosis and 
lymphatic filariasis at the time of his death.

3.  The competent medical evidence of record does not support a 
finding that the Veteran's fatal prostate cancer was related to 
either his military service or his service-connected lymphatic 
filariasis or psychoneurosis. 


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not 
warranted.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death.  

The Board will first discuss certain preliminary matters.  The 
issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in May 2010, the Board remanded this claim 
and ordered the agency of original jurisdiction (AOJ) to provide 
proper notice to the appellant under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The appellant's claim was then to 
be readjudicated.  

Pursuant to the Board's remand instructions, the appellant was 
provided appropriate VCAA notice.  This will be discussed in 
greater detail below.  The appellant's cause of death claim was 
readjudicated via the September 2010 SSOC.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that, because the RO's adjudication of a dependency and indemnity 
compensation claim hinges first on whether a veteran was service-
connected for any condition during his lifetime, in the context 
of a claim for such benefits, 38 U.S.C.A. § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  See Hupp, 21 Vet. App. at 352-53.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The Board observes that the appellant was informed of the 
evidentiary requirements for service connection for the cause of 
the Veteran's death in letters from the RO and AMC dated in 
February 2008 and May 2010.  Although complete notice with 
respect to the Court's ruling in Hupp was not provided until the 
May 2010 VCAA letter, which was after the initial adjudication of 
the appellant's claim, the Board finds that the appellant has not 
been prejudiced by the timing of this letter.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board 
notes that following the provision of the required notice and the 
completion of all indicated development of the record, the AMC 
readjudicated the appellant's claim in the September 2010 SSOC.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.
The February 2008 and May 2010 VCAA letters did not address 
either the rating criteria or effective date provisions that are 
pertinent to the appellant's claim, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 
However, such error was harmless given that the claimed benefits 
are being denied, and hence no rating or effective date will be 
assigned.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. 
§ 3.159 (2010).

The Veteran's service treatment records, as well as postservice 
VA and private treatment records have been obtained.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  A VA medical opinion was not 
requested in conjunction with the appellant's claim, and the 
Board has determined that the evidence currently of record is 
sufficient to decide her claim.  See Delarosa v. Peake, 515 F.3d 
1319 (Fed. Cir. 2008) (section 5103A(a), and not (d), applies to 
DIC claims, and requires that VA need only obtain a medical 
opinion when such opinion is "necessary to substantiate the 
claimant's claim for a benefit").  In the present case, the only 
theory advanced by the appellant that is plausible in light of 
the current record involves awarding service connection for the 
cause of the Veteran's death as due to either military service or 
his service-connected lymphatic filariasis, which is not shown by 
the evidence of record. Absent any competent evidence that the 
Veteran's cause of death is otherwise related to his military 
service or lymphatic filariasis, no medical opinion would aid in 
substantiating the appellant's claim.  Thus, no remand for a VA 
medical opinion is warranted.  

In general, VA's duty to assist includes obtaining records from 
the Social Security Administration (SSA).  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The Board notes statements 
from the appellant's representative in the October 2010 Informal 
Hearing Presentation (IHP) that the Veteran "possibly received 
Social Security Disability Benefits early in life" based on 
statements from physicians as early as 1950 indicating the 
Veteran was unable to work.  However, a VA treatment record dated 
in July 1959 reveals that the Veteran was employed at that time.  
Further, the record does not demonstrate, nor has the appellant 
herself contended, that the Veteran received SSA benefits.  
Indeed, under these circumstances, it appears that remanding this 
claim for a second time to obtain SSA records based solely on the 
appellant's representative's contention that the Veteran 
"possibly" received SSA benefits would serve no apparent useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to assist is 
not a license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim].

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not part of 
the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is 
no indication that any failure on the part of VA to provide 
additional assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield, 20 Vet. App. at 542-43.

In short, the Board has carefully considered the provisions of 
the VCAA and, for the reasons expressed above, finds that the 
development of this issue has been consistent with said 
provisions.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. § 
3.103 (2010).  She has retained the services of a representative.  
As indicated above, she withdrew her request for a hearing.

Accordingly, the Board will proceed to a decision on the merits.

Analysis

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including cancer, when manifested 
to a compensable degree within the initial post-service year. See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2010).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that disability 
which was incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, particularly, 
autopsy reports.  See 38 C.F.R. § 3.312(a) (2010).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
See 38 C.F.R. § 3.312(b) (2010).  A contributory cause of death 
is inherently one not related to the principal cause.  In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  See 38 C.F.R. 
§ 3.312(c)(1) (2010); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) evidence 
of death; (2) evidence of in-service incurrence of disease or 
injury and/or service-connected disability; and (3) medical nexus 
evidence linking (1) and (2).  Cf. Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In this case, element (1) has obviously been met.  With respect 
to element (2), the Board will separately address in-service 
disease or injury and service-connected disability.

Concerning in-service disease or injury, the Veteran's service 
treatment records reveal no evidence of prostate cancer or 
manifestations of such.  Further, the record does not reflect 
medical evidence showing any manifestations of prostate cancer 
during the one-year presumptive period after separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2010).  On the 
contrary, the earliest document showing a disease related to the 
Veteran's prostate is dated in January 1952, which is more than 
seven years after his discharge from service in April 1944.  See 
a VA treatment record dated in January 1952; see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with respect 
to the condition he now raised]; Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of the claimed 
condition].  The Board adds that the appellant has not contended 
that any in-service injury caused the Veteran's fatal prostate 
cancer, and the evidence of record is absent any indication of 
such.  

Accordingly, the appellant's recent unsupported and self-serving 
statements concerning the Veteran's prostate cancer which 
manifested in service are at odds with the remainder of the 
record, which is devoid any indication that any manifestation of 
prostate cancer occurred during service or for many years 
thereafter.  As such, the appellant's statements are lacking 
credibility and probative value.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party; personal 
interest may, however, affect the credibility of the evidence].

The Board notes that the Veteran is service-connected for 
lymphatic filariasis and psychoneurosis.  Element (2) has 
therefore been met to this extent.  

With respect to element (3), medical nexus, a review of the 
record shows that other than the contentions regarding a causal 
relationship between military service and lymphatic filariasis 
and the Veteran's fatal prostate cancer, the appellant has not 
presented nor does the record reveal any other potential theory 
for a grant of service connection for the cause of the Veteran's 
death.    
The Board observes that the appellant's representative submitted 
Internet articles dated in December 2007 and April 2008 which 
discuss the effects of lymphatic filariasis.  In particular, the 
reports state that lymphatic filariasis causes swelling and 
decreased function of the lymph system "which makes it difficult 
for the body to fight germs and infections."  Additionally, in 
October 2010, the appellant's representative submitted an 
Internet article discussing the causes of prostate cancer which 
can include gonorrhea.   

The Board notes that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See Wallin 
v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence may include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports and analyses].  However, 
the Internet articles submitted by the appellant's representative 
are of a general nature and do not contain any information or 
analysis specific to the appellant's case.  Further, with respect 
to the Internet article discussing the effect of gonorrhea on the 
development of prostate cancer, the Board notes that although the 
Veteran was treated for gonorrhea in service, he was not service-
connected for gonorrhea at the time of his death.  As such, the 
medical articles submitted by the appellant's representative are 
of no probative value.  Moreover, the Court has held on several 
occasions that medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See generally 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).    

The Board adds that the Veteran's November 2007 death certificate 
does not list any underlying cause of the Veteran's prostate 
cancer.  Furthermore, the remainder of the competent and 
probative evidence does not indicate that the Veteran's lymphatic 
filariasis or psychoneurosis substantially or materially 
contributed to his death.

To the extent that the appellant asserts that the Veteran's fatal 
prostate cancer is related to either his military service or 
service-connected lymphatic filariasis, the Board observes that 
lay people are competent to testify to visible or otherwise 
observable symptoms of disability.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay witnesses 
may, in some circumstances, opine on questions of diagnosis and 
etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a layperson 
was "not competent" to provide testimony as to nexus because she 
was a layperson, conflicts with Jandreau).  However, in this 
case, the appellant's statements that the Veteran's fatal 
prostate cancer was due to his military service or that the 
service-connected lymphatic filariasis contributed to his death 
relate to an etiological question as to an internal, not directly 
observable disease such as valvular heart disease, unlike 
testimony as to a separated shoulder, varicose veins, or flat 
feet, which are capable of direct observation.  Compare Woehlaert 
v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins 
or a dislocated shoulder, rheumatic fever is not a condition 
capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay 
witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. 
App. at 308-309 (lay testimony is competent to establish the 
presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and visible 
flatness of his feet).  The lay statements of the appellant 
concerning the issue of medical nexus are therefore not competent 
in this regard.  

Accordingly, element (3) is not met, and the appellant's claim 
fails on this basis.  
 
In summary, the record shows that the Veteran was service-
connected for lymphatic filariasis and psychoneurosis at the time 
of his death.  However, the Board finds that the evidence does 
not demonstrate that either these disabilities or his military 
service played a causal role in his death.  The Board therefore 
concludes that the Veteran's fatal prostate cancer was not 
incurred in or aggravated by service or by his service-connected 
disabilities and that the criteria for entitlement to service 
connection for the cause of the Veteran's death have not been 
met.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


